Citation Nr: 0118409	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  98-12 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

2.  Entitlement to an increased rating for lumbar 
spondylolisthesis, with herniated nucleus pulposus at L5-S1, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from December 1958 to 
November 1961 and from December 1961 to August 1962.

In a decision dated in June 1992, the Board of Veterans' 
Appeals (Board) found that the evidence submitted by the 
veteran was not new and material, and his claim for service 
connection for a nervous disorder, variously classified, was 
not reopened.  In this decision, the Board noted that service 
connection had previously been denied on both direct and 
secondary bases.  

This appeal is taken from a rating action dated in May 1997, 
wherein the Regional Office (RO) denied the veteran's 
reopened claim for service connection for a psychiatric 
disability on a secondary basis.  In a statement dated in 
January 1998, the veteran requested that the RO advise him of 
the status of "my claim" concerning a psychiatric 
disability.  The Board construes this statement as a notice 
of disagreement with the May 1997 rating action, in 
accordance with 38 C.F.R. § 20.201 (2000).  

This appeal is also taken from a rating decision dated in 
February 1998 that denied a reopened claim for service 
connection on a direct basis, and continued the denial on a 
secondary basis.  

The February 1998 rating action also increased the evaluation 
assigned for the veteran's service-connected low back 
disability from 20 percent to 40 percent disabling, effective 
March 1997.  The veteran continues to disagree with the 
assigned rating.  

The Board notes that the veteran was scheduled to testify at 
a hearing at the Board in June 2001, but failed to report for 
it.  



FINDINGS OF FACT

1.  By decision in June 1992, the Board concluded that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disability on both direct and secondary bases.

2.  The evidence added to the record since the June 1992 
Board decision is cumulative of the evidence previously 
considered and is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection on a direct or secondary basis.

3.  The veteran's low back disability is manifested by 
limitation of motion productive of no more than severe 
impairment.


CONCLUSIONS OF LAW

1.  The June 1992 decision of the Board which denied service 
connection for a psychiatric disability is final, and new and 
material evidence has not been received to reopen the claim 
for service connection on a direct or secondary basis.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1100 (2000).

3.  The criteria for a rating in excess of 40 percent for 
lumbar spondylolisthesis, with herniated nucleus pulposus at 
L5-S1 have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, Diagnostic Code 5295 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence Has 
Been Submitted to Reopen a Claim of 
Entitlement to Service Connection for a 
Psychiatric Disability on a Direct or 
Secondary Basis

VA is required to review for its newness and materiality the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  In the present 
appeal, the last final disallowance of the claim for service 
connection for a psychiatric disability was in June 1992.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will describe the evidence that was 
of record at that time, and the evidence presented 
subsequently.  The prior evidence of record is vitally 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim. Id.

The "old" evidence 

The service medical records show that the veteran was seen in 
May 1959 for a "severe panic type reaction."  He gave the 
impression of generalized, free-floating anxiety.  The 
veteran was unable to eat, and had nightmares about being 
chased and killed.  He reported that this feeling began about 
three months earlier when he finished advanced training and 
that nothing like this had happened prior to service.  He 
described some problems at home.  It was indicated that the 
veteran was hostile to the point where he would hardly speak.  
He seemed to be "holding in" a great deal of hostile 
feeling and was unable to express it in any way.  He did not 
know what it was that was bothering him.  The veteran was 
seen later that month for psychological testing and was noted 
to be exceptionally hostile and resentful throughout the 
examining session.  The results that were obtained were not 
believed to be valid or reliable.  During the interview, the 
veteran finally confessed why he came to the clinic and why 
he felt so hostile and aggressive.  It was indicated that his 
problems concerned the person his sister, a "mother-figure" 
was going to marry.  It was reported in September 1959 that 
the problems of his sister and family seemed to be 
straightened out.  The veteran seemed less tense than 
previously.  

The service medical records also disclose that the veteran 
was seen in the psychiatric clinic in May 1962.  He had been 
referred because he was "depressed and agitated."  
Clinically, he presented with tension and anxiety.  This was 
reflected in tremor, sweating and tachycardia.  It was 
indicated that he was intent on getting out of service and in 
part his acting out was an attempt to attain a separation.  
The diagnoses were anxiety reaction and emotional 
instability.  Medication was prescribed.  When seen for 
complaints of back pain in June 1962, it was stated that the 
veteran was very nervous.  A psychiatric evaluation on the 
separation examination in July 1962 was normal.

The veteran was afforded a psychiatric examination by the VA 
in October 1962.  He stated that he was nervous.  The 
examiner continued to question the veteran, but he could not 
elicit any definitive signs or symptoms other than the vague 
generalized stereotyped complaint of nervousness that the 
veteran attributed to anything and which came on at any time.  
Following a mental status evaluation, the diagnosis was 
personality trait disturbance, passive-aggressive type.

A report from a social worker while the veteran was 
hospitalized by the VA for unrelated complaints in March 1968 
reveals that he had previous admissions for nervousness, with 
relatively negative findings.  The veteran refused to see a 
psychiatrist during the hospitalization.  

The veteran was admitted to a private facility in December 
1974 for back complaints.  During the hospitalization, he 
showed an extremely agitated depressive reaction with a great 
deal of somatic complaints without organic basis.  He related 
a history of being upset for about four years.  At that time, 
he shot a man in self-defense.  Since then, he had been 
chronically upset and depressed.  The diagnoses were neurotic 
depressive reaction, and emotional instability reaction.  

The veteran was again hospitalized in a private hospital from 
January to February 1975.  The pertinent diagnosis was 
neurotic depressive reaction.  

On VA psychiatric examination in September 1975, the veteran 
reported that he had been tense and anxious ever since he 
hurt his back.  Following a mental status evaluation, the 
pertinent diagnosis was psychoneurosis, characterized by 
anxiety, severe.  

Additional private and VA medical records dated from 1977 to 
1991 are of record and reflect various diagnoses for the 
veteran's psychiatric disability, including anxiety neurosis; 
recurrent unipolar depression; possible paranoid 
schizophrenia; paranoid personality; acute situational 
reaction; adjustment disorder; chronic anxiety disorder; 
dysthymia; post-traumatic stress disorder; schizo-affective 
disorder; and alcohol abuse.

The additional evidence 

The veteran was hospitalized by the VA in June 1992.  He was 
distressed over a new calamity, as his bride of one day had 
taken off.  The diagnoses were reactive depression, alcohol 
abuse and antisocial personality disorder.  

The veteran was admitted to a VA hospital in September 1996 
because he was making homicidal statements.  He related that 
his son died in 1969 and that he had complained of depression 
and hearing voices off and on since that time.  The diagnoses 
on discharge were schizoaffective disorder; depressed type; 
rule out delusional disorder; rule out major depression with 
psychosis; alcohol abuse; and possible paranoid personality 
disorder.

The veteran was hospitalized by the VA in October 1996 and 
again from October to November 1996 for psychiatric 
complaints.  The pertinent diagnoses from the first period of 
hospitalization were Benzodiazepine dependence; alcohol abuse 
with possible dependence; and paranoid personality disorder.  
Following the October to November 1996 hospitalization, the 
pertinent diagnoses were major depression with psychosis; 
alcohol dependence; and paranoid personality disorder.

On VA psychiatric examination in April 1997, the veteran 
reported that he "cracked up" in service.  This was 
indicated by a sudden onset of behaviors in service.  The 
diagnoses were depressive disorder, not otherwise specified; 
Benzodiazepine dependence; and paranoid personality disorder.  
The examiner commented that given the consistency with which 
the veteran had been diagnosed as having a personality 
disorder by other VA physicians, with the implication that 
such behavior had been of long duration, it could not be 
ruled out that the veteran might have been developing 
psychiatric personality patterns that later resulted in his 
current diagnosis prior to service.  The veteran did not 
solely attribute his psychiatric condition to his back pain.  
He primarily cited lack of sleep and his witnessing of an 
incident in service in which he picked up a wounded soldier 
as contributory factors.  The physician opined that the 
veteran's citation of additional factors in his psychiatric 
breakdown rendered untenable the assertion that his back pain 
was the sole proximal cause of his psychiatric 
decompensation.  It was noted that the veteran had a recent 
diagnosis of major depression with psychotic features.  The 
examiner opined that the development of a major depression as 
a result of chronic back pain was "not ---untenable."  
However, the veteran showed few evidences of major depression 
during the examination, and the diagnosis was not even 
mentioned on the hospitalization of October 1996.  An 
expectable reaction to chronic back pain, in the opinion of 
the examiner, did not account for the more paranoid features 
of his history or for the kind of gross acting out during his 
period of service.  

On VA hospitalization in August 1997, the veteran related 
that he had a nervous  breakdown in service.  The diagnoses 
were psychotic depression; dysthymic disorder; and 
personality disorder, sociopathic type.

The veteran was hospitalized by the VA in May 1998.  The 
pertinent diagnoses were alcohol dependence; PTSD; schizo-
affective disorder; and antisocial personality traits.  

Statements from two siblings and a long-time acquaintance of 
the veteran were received in December 1998.  These were to 
the combined effect that the veteran had nervous problems 
after he returned from service.  

The veteran was hospitalized in a State facility from July to 
August 1999.  He was admitted with an increase in his 
depressive symptoms.  The diagnoses were bipolar disorder; 
depressed; alcohol dependence, in remission; personality 
disorder, not otherwise specified.  

VA outpatient treatment records dated in 2000 reflect 
treatment for psychiatric symptoms.

Analysis 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id; Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  Under this standard, new 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

Initially, the Board notes that the veteran's claim for 
service connection for a psychiatric disability was denied in 
June 1992 on the basis that new and material evidence had not 
been submitted to reopen the claim.  

Voluminous private and VA medical records have been added to 
the claims folder since the Board's June 1992 determination.  
All the records pertain to treatment the veteran received for 
psychiatric complaints many years after service.  The fact 
that the veteran has a psychiatric disability that was 
present following service is similar to the evidence of 
record at the time of the previous decision.  The Board 
acknowledges that statements were submitted by two of the 
veteran's siblings and another by an acquaintance who knew 
him prior to service.  The writers asserted that the veteran 
had a psychiatric disability when he returned from service.  
Since it has not been established that either the writers of 
these statements or the veteran is a medical expert, they are 
not competent to express an authoritative opinion regarding 
either the veteran's medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

It is also significant to point out that the findings of the 
VA psychiatric examination conducted in April 1997 support 
the conclusion in this case.  In this regard, the examiner 
noted that the veteran did not attribute his psychiatric 
disability solely to 

his back pain.  The examiner further noted that since the 
veteran referred to additional factors having a role in his 
psychiatric breakdown, it was unlikely that the back pain was 
the only proximal cause for his psychiatric disability.  
Although the examiner stated that major depression could be 
due to the chronic back pain, he added that the veteran 
displayed few signs of this disorder on the examination.  He 
further noted that major depression had not been listed as a 
diagnosis on a VA hospitalization in October 1996.  Neither 
the medical evidence nor the lay statements provide a basis 
on which it may be concluded that the additional evidence is 
new and material so as to reopen the veteran's claim for 
service connection for a psychiatric disability.

In summary, the Board finds that the evidence submitted since 
the Board's determination of June 1992, when viewed in 
conjunction with all the other evidence of record, is merely 
cumulative and redundant, and has no significant effect upon 
the facts previously considered.  As such, it is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for service 
connection for a psychiatric disability.  

The Board concludes that the VA has met its duty to assist 
the veteran in the development of the issues on appeal under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The Board observes that recently 
enacted legislation has eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a veteran 
in developing the facts pertinent his claim, and expanded the 
VA's duty to notify the veteran and his representative, if 
any, concerning the aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).

The new law specifies that the changes do not require VA to 
reopen a previously disallowed claim unless new and material 
evidence has been received.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. §5103A).  



II.  An Increased Rating for Lumbar 
Spondylolisthesis With Herniated Nucleus 
Pulposus at L5-S1

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

The veteran's claim for an increased rating for his service-
connected low back disability was received in March 1997.  As 
such, the rating period for consideration on this appeal is 
from March 1996, one year prior to the date of receipt of the 
increased rating claim, through the present.  See 38 C.F.R. § 
3.400(o)(2) (2000).

As noted above, recently enacted legislation has eliminated 
the well-grounded claim requirement, has expanded the duty of 
the Department of Veterans Affairs (VA) to notify the veteran 
and the representative, and has enhanced its duty to assist a 
veteran in developing the information and evidence necessary 
to substantiate a claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Since these legislative changes serve to eliminate the 
"gatekeeping" function in the VA claims process imposed by 
the standard for a well-grounded claim, see, e.g., Hensley v. 
West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is of 
the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional private medical records that could 
be obtained.  The RO has obtained the veteran's VA medical 
treatment records.  Additionally, the RO provided the veteran 
with several examinations in relation to his low back 
disability.  

The record discloses that the February 1998 rating decision 
provided the veteran with the reasons and bases for the 
assignment of the 40 percent rating for his low back 
disability.  The March 1999 supplemental statement of the 
case  provided the veteran with the applicable criteria for 
an increased rating for a low back disability.  Additional 
supplemental statements of the case have explained why his 
claim was denied.  These notification letters were sent to 
the veteran's latest address of record, and correspondence 
copies were mailed to the veteran's accredited 
representative, the Disabled American Veterans.  These 
notifications were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

On VA hospitalizations for unrelated complaints from 
September to October 1996 and in October 1996, physical 
examinations were normal.  The Axis III diagnosis was chronic 
back pain.

The veteran was afforded a VA examination in November 1997 
for evaluation of his chronic spinal problem.  He complained 
of pain at the top of his right hip with cramping pain in his 
legs, especially when walking stairs.  He stated that he had 
previously worn a TENS unit and a back brace.  The latter had 
been confiscated while he was incarcerated.  An examination 
of the lower back revealed tenderness over the spinal 
processes, L2, L3, L4, L5 to S1.  When doing range of motion, 
forward flexion was to 30 degrees.  When he was requested to 
flex and pick up a marker from the floor, the veteran's right 
leg gave out on him with onset of wave-like spasms in his 
left leg.  These spasms did not dissipate for a period of 
approximately three minutes.  Backward extension was to 10 
degrees with the veteran reporting severe stabbing pain in 
the L3-L4 area.  Flexion to the right was to 20 degrees, 
again with the veteran losing usage of his right leg.  
Flexion to the left was to 35 degrees.  Rotation to the right 
was to 20 degrees with the veteran again falling out with 
difficulty with navigation with his right leg.  Rotation to 
the left was to 30 degrees without problem.  An X-ray study 
of the lumbosacral spine revealed no evidence of 
spondylolisthesis.  The diagnosis was chronic acute lower 
back pain with herniated nucleus pulposus at L5-S1 level.  

As noted above, based on the evidence summarized above, the 
RO, by rating action dated in February 1998, assigned a 40 
percent evaluation for spondylolisthesis, with herniated 
nucleus pulposus, effective March 1997.

VA outpatient treatment records disclose that the veteran was 
seen in September 1997 for complaints of back pain.  The 
assessment was chronic back pain.  In October 1997, the 
veteran complained of right hip/leg pain of one year's 
duration.  It was reported that the pain went from the lumbar 
region radiating down the entire leg with cramping in the 
quadriceps and gastrocnemius.  The pain increased with 
ambulation.  He described no bladder or bowel problems.  
Following an examination, the pertinent assessment was right 
leg pain, possibly radiculopathy.  In September 1998, the 
veteran complained of low back pain.  It was noted that the 
low back pain was mainly located over the sacral area.  There 
was no radiation, and the veteran did not report any weakness 
or bowel or bladder problems.  An examination revealed 
tenderness over the sacral paraspinal area.  The veteran had 
pain with straight leg raising at 20-30 degrees.  Power was 
normal.  Deep tendon reflexes could not be elicited.  The 
pertinent assessment was low back pain of unknown severity.  

On VA examination of the spine in October 1998, the veteran 
stated that he had constant pain in his lower back, and that 
the pain sometimes radiated to the right hip and right leg.  
He noted that he had difficulty walking.  He also described a 
burning pain in both feet.  The examiner noted that the 
record showed that the veteran was not currently receiving 
any treatment for his back.  The veteran stated that he had a 
cane and wore a back brace; however, he had neither at the 
time of the examination.  He added that he wore a TENS unit, 
but he did not have it on the day of the examination.  

On examination, there was evidence of spasm on both sides of 
the paravertebral column in the lower area from about L5 to 
S1.  When this area was lightly palpated, the veteran 
complained of much tenderness and jumped every time the 
examiner touched his back.  The veteran was able to bend 
forward very slightly and then he started to fall forward and 
the examiner had to catch the veteran.  It was noted that 
forward flexion was to about 30 degrees, before the veteran 
began to fall forward.  When the examiner attempted to 
measure lateral flexion, the veteran could only bend about 5 
degrees before he fell to the side.  Again, the examiner 
caught the veteran to keep him from falling.  At that point, 
range of motion was discontinued.  The veteran was asked to 
walk on his tiptoes.  He could not get up on his tiptoes 
without falling forward and he could not walk on his heels 
without falling backward.  When asked to squat, the veteran 
attempted to do so, but lost his balance.  Therefore, the 
examiner indicated that he did not get good knowledge of 
range of motion for the veteran.  The deep tendon reflexes 
were 2+ and equal in both lower extremities.  There was some 
decrease to sensation with soft touch on the legs with the 
right being a little bit greater than the left.  The veteran 
denied any loss of urine or bowel function.  

The report of a magnetic resonance imaging of the lumbar 
spine conducted in November 1997 was associated with the 
examination report of October 1998.  The impression following 
the magnetic resonance imaging was degeneration of L5-S1 with 
poseterior annular tear and tiny central herniation.  An X-
ray study of the lumbosacral spine in November 1997 revealed 
no evidence of spondylolisthesis.  The pertinent diagnosis 
was degenerative disc disease of L5-S1 with small central 
herniation, with evidence of spasm of the paravertebral 
muscles.  

The veteran was afforded a VA examination of the spine in 
February 2000.  The examiner noted that the veteran's claims 
folder was reviewed.  The veteran indicated that his back 
pain had been getting worse in the previous year.  He stated 
that he needed pain pills.  The veteran noted that he was 
receiving no treatment for his back, except when he came to 
the VA.  He took no medication for his back, although he had 
taken his girlfriend's Vicodin for back pain two days prior 
to the examination.  The veteran stated that his feet become 
numb and he developed cramps at night.  He related that he 
was aware of pain at all times.  He added that sitting and 
standing increased the pain.  He also noted that walking for 
one block increased the back pain and the right leg pain.  He 
reported that bending, lifting and coughing increased the low 
back pain.  The veteran indicated that he wore a back brace 
when the back pain increased.  The examiner stated that the 
veteran's activity level was rather minimal, and this was 
apparently based on the history.  

On examination, the veteran was noted to be in moderate 
distress as he walked and changed position in the examining 
room.  He could not walk without some form of external 
support with his eyes closed because of poor balance.  Heel 
and toe walking could not be done because of poor balance.  
When he attempted to stand on his tiptoes even when holding 
on to the examining table, the veteran fell to his right 
knee.  The veteran stood erect.  There was no scoliosis and 
he had a normal lumbar lordosis.  No paralumbar muscle spasm 
was noted on examination of the back.   There was no 
localized tenderness.  The pelvis was level.  Forward flexion 
was to 30 degrees; backward extension was to 10 degrees; and 
lateral bending was to 10 degrees, bilaterally.  All 
movements were accompanied by the veteran groaning.  In 
addition, as he bent over, he tended to reach out to grab the 
wall or the examining table because of poor balance.  His 
sitting posture was normal.  Deep tendon reflexes at the 
knees and ankles produced no response.  There were no 
pathologic reflexes in the lower extremities.  Strength in 
the anterior tibial and extensor hallucils longus while the 
veteran was sitting was 4/5 bilaterally.  Quadriceps strength 
was difficult to evaluate because of lack of contraction of 
muscles and a tremor that the veteran developed as he 
extended his knees in the sitting position.  Straight leg 
raising on the right was to 50 degrees, both sitting and 
supine, with right posterior leg pain primarily involving the 
thigh and low back.  Straight leg raising on the left in the 
supine and sitting positions was to 80 degrees, without pain.  
The veteran resisted hip flexion with the knees flexed to 90 
degrees.  It was noted that at various times during the 
examination, the veteran demonstrated a tremor in the lower 
extremities.  Movements from supine to sitting were done 
slowly with the veteran complaining of pain.  

The examiner stated that the veteran's active range of motion 
as measured during the examination was decreased from normal 
and it would not be anticipated that this range of motion 
would be any further decreased during any periods of 
increased pain about which the veteran complained.  An X-ray 
study of the lumbosacral spine revealed osteoarthritis, spur 
formation from L2 through L5 and narrowing of the disc space 
between L5-S1.  The diagnosis was low back pain.  The 
examiner commented that he found no evidence in the service 
file or the veteran's claims folder of spondylolisthesis.  He 
added that he did not find any suggestion in the record of 
worsening of the condition.

A VA peripheral nerves examination was also conducted in 
February 2000.  The veteran's claims folder was available for 
review, as was the military service health record and the 
computer file of the VA hospital.  The examiner summarized 
the records in his report of the examination.  It was 
reported that in spite of his complaints of pain, the veteran 
lounged and was apparently comfortable throughout the thirty 
minutes or so in which his history was elicited.  The veteran 
stated that he was not able to walk more than a city block 
because of pain in his right hip.  The pain was relieved only 
by finding a place to sit.  He thought that as the pain in 
his back increased, it spread into his right lower extremity.  
He related that he had been given a back brace, but was not 
wearing it at the time of the examination.  It was noted that 
the veteran stated that he had not worked since 1987 because 
of "bad nerves."

An examination revealed that range of motion was difficult to 
establish, due to the veteran's instability.  His 
appreciation of pinprick, touch, temperature, position and 
vibration were difficult to establish.  There seemed to be 
absence of reduction of vibration sense over the right 
hallux.  The sense of position was preserved, as was 
vibration sense elsewhere.  There was some very questionable 
weakness of the right psoas, as well as of dorsiflexion of 
the ankles and extension of the toes.  There was no muscle 
atrophy or fasciculation.  When standing in the most 
comfortable position, the veteran reported tenderness on 
contact with the skin at the lumbosacral region.  The 
slightest degree of skin indentation caused him to complain 
of discomfort, even though the amount of pressure was less 
than 2 or three grams.  The veteran complained of discomfort 
in the lumbosacral region on vertical head compression, when 
asked.  On simulated movements of the shoulder and waste, the 
veteran complained of pain. He also complained of low back 
pain when squatting.  Straight leg raising was tolerated to 
90 degrees.  The veteran demonstrated no flip or bowstring 
phenomena.  

The examiner commented that the veteran displayed no 
consistent or reliable pattern of peripheral nerve disease, 
except for the distal reduction of lower limb reflexes.  He 
thought it highly probable that the veteran suffered a 
modest, non-disabling and almost completely asymptomatic 
degree of nutritional neuropathy, without neuralgia or 
paresthesia.  With respect to the back, the examiner noted 
that the veteran had been examined over nearly forty years 
because of spinal symptoms.  He stated that no convincing 
spinal abnormality had been discovered.  He reviewed the 
magnetic resonance imaging of 1997 and the X-ray study of the 
lumbosacral spine done in conjunction with the present 
examination.  The findings were consistent with a moderate 
degree of degenerative joint disease, and this could hardly 
explain the multiple Waddell signs (tenderness to skin 
contact, intolerance of vertical pressure, and pain on 
simulated movements, as well as squatting and rising).

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  Diagnostic  Code 5293.

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  Diagnostic Code 5292 (2000).

A 50 percent evaluation may be assigned for unfavorable 
ankylosis of the lumbar spine.  Where the ankylosis is 
favorable, a 40 percent evaluation may be assigned.  
Diagnostic Code 5289 (2000).

The veteran asserts that his low back disability has 
increased in severity.  The record discloses that the veteran 
has been afforded a number of examinations by the VA to 
evaluate this disability.  There is no dispute that there is 
significant limitation of motion of the lumbar spine.  This 
has been confirmed by all the available records.  The Board 
acknowledges that muscle spasms were present on the November 
1997 and October 1998 VA examinations.  It is significant to 
point out that during the VA examination of the spine in 
February 2000, there was no muscle spasm or tenderness.  
Moreover, the examiner indicted that a review of the record 
failed to reveal the presence of spondylolisthesis.  The 
Board notes that following the neurological examination 
conducted at that time, the examiner concluded that the 
veteran did not display any consistent or reliable pattern of 
peripheral nerve disease.  He also commented that the veteran 
had been evaluated extensively over a long period of time and 
that no convincing spinal abnormality had been found.  

As noted above, in order to warrant a higher rating, the 
evidence must demonstrate that the veteran's low back 
disability is pronounced.  There is no current evidence of 
muscle spasm, and few neurological findings associated with 
the service-connected spondylolisthesis to conclude that an 
increased rating should be assigned.  

It is the intent of the Schedule for Rating Disabilities to 
recognize disabilities of the musculoskeletal system that 
result in anatomical damage, functional loss and evidence of 
disuse, and/or abnormal excursion of movement, for example, 
less movement than normal, more movement than normal, 
weakened movement or pain on movement.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71 (2000); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Limitation of motion is to be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. See also VAOPGCPREC 
36-97 (December 12, 1997).  VAOGCPREC 36-97 specifically 
dealt with situations in which the rating for intervertebral 
disc syndrome was less than the maximum 60 percent.  It was 
held that intervertebral disc syndrome involves loss of range 
of motion because neurological impairment and resulting pain 
associated with injury to the sciatic nerve (which effects 
the lower extremity) may cause limitation of motion of the 
spine.  Therefore, pursuant to Johnson v. Brown, 9 Vet. App. 
7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered in 
evaluating a less than maximum rating (of 60 percent) for 
intervertebral disc syndrome, even if the rating (e.g., 40 
percent) equals the maximum rating under diagnostic codes for 
limitation motion.  Additionally, possible extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) must be addressed if 
there is evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, may be inadequate regardless of whether a maximum 
schedular rating under a diagnostic code based upon 
limitation of motion has been assigned.

In this regard, the Board notes that following the February 
2000 VA examination, the examiner noted that, while the 
veteran had limitation of motion, he doubted that there would 
be any further decrease in the motion of the lumbar spine 
during periods of increased pain.  Moreover, he opined that 
the condition had not become any worse.  The Board concludes, 
therefore, that a higher rating under 38 C.F.R. §§ 4.40, 4.45 
is not warranted.  

The evidence does not show that the veteran's service-
connected low back disability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1).  Although the veteran is not employed, he 
has attributed this to his nonservice-connected psychiatric 
disability.  Thus, the evidence fails to show that his 
service-connected low back disability has produced marked 
interference with employment.  The record does not 
demonstrate that he has required any recent hospitalization 
for his back.  Accordingly, an extraschedular evaluation is 
not warranted.  


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, the appeal, to this extent, is 
denied.

An increased rating for spondylolisthesis, with herniated 
nucleus pulposus at L5-S1 is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



